Title: To Benjamin Franklin from Job Bunker, 26 June 1783
From: Bunker, Job
To: Franklin, Benjamin


          
            Sir.
            St Malo June the 26th. 1783—
          
          I Take the freedom in wrighting unto your honour baging for your Assistance to Enable
            me to Guit out of this Cuntry into my one which is Amarica & was born in the Iseland
            of Nantucket & have fought two yrs in the first of the warr untill I had the misforten to be taking & Carried in England & After made my Ascape in
            france & Ever Since have ben fighting for them whare as I have ben un Sucksesfull,
            & at this Presant time am So Dreand of money that am not Able to Clear my Self of my
            Boarding. After Seling All the Clothing that I Could Spare am in want of 300 hundred
            Livers. Also I have made A Request unto mr Dessagray for A Passague on Board of his Vessell that is
            Bound for Amarica & will Saill within 20 Days from this & he Refuses me without
            I Give him 400 hundred Livers in Hand before I Sail which is not in my Power at Presant
            & If yr honour will Consider my Situation & Assist me in this Dark &
            malloncoully Situation I will Endavour to Reinbust the Same unto yr honour by yr honour
            in Amarica. I Pray yr honour to Consider my Situation at this Presant time & Request
            the favour of yr Answer to me by the Next Post & in Ending I Subcribing my Self unto
            you yr humble Servant to Serve
          
            Job Bunker
          
          
            Pscript
            I have Saild in the Station of 2d. Lutenant Ever Since I have ben
              in their Employ & have made my first Cruse with Monsieur Guidlo in the Duches of
              Paling Nack & have hed A high
              Recommendation of my Bravery & qualification, in Every Point from him in this
              town
          
         
          Addressed: A Son Excellence / Monsieur
            Benjamin Franklin / Ambassadeur des Etats Unis de LAmericque / a Passy pres / Paris
          Notation: Bunker June 26. 1783
        